Appeal by the employer and insurance carrier from an award made to claimant by the Workmen’s Compensation Board for disability compensation. The board has found that claimant contracted tuberculosis as an occupational disease while employed as an X-ray technician by the employer, the Roosevelt Hospital. Only a question of fact is involved and there is evidence to sustain the award. Award affirmed, with costs to the Workmen’s Compensation Board. Application to increase the award on the ground that the appeal is devoid of merit is denied. All concur.